Title: To Thomas Jefferson from William Franklin, 18 January 1788
From: Franklin, William
To: Jefferson, Thomas



Sir
London Janry. 18, 1788. Norton Street, No. 43.

I received, some Time ago, a Letter from my Son, Wm. Temple Franklin, requesting me to make Enquiry after a Box which he had left, when here, with a Mr. Woodmason, to be ship’d for Havre, containing, besides some valuable Books for his Grandfather, a set of Blackstone’s Commentaries for you. After making the most particular Enquiry in my Power, I learnt that the Box had been shipp’d on Board a foreign Vessel which had not been at this Port since, nor could any Intelligence be obtained of her, or the Master. On transmitting this Information to my Son, he wrote me, that, “as you had paid him for Blackstone’s Commentaries, he thought he ought to replace them; that he would be much obliged to me if I would do it for him, and let him know the Amount, and that it was the last Edition in 8vo. neatly bound and lettered.” I have omitted complying with his Request longer than I ought to have done, partly owing to my being much absent from London, and partly to my having some Expectation given me by the Ship’s Broker, that he might probably have it in his Power to obtain some Intelligence of the Vessel, or the Master, from some of his foreign Correspondents. This Hope, however, having failed, I can no longer postpone informing you, that I am willing either to send you the Books, agreeably to my Son’s Request, or, as you may perhaps have supplied yourself with another set, pay the Amount to your Order, in favour of any Person in London.
I have the Honor to be, Sir, Your most obedient Servant,

Wm: Franklin

